Dismissed and Memorandum Opinion filed June 14, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00409-CR

                    WILLIAM STEPHEN LUSH, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1098506

                 MEMORANDUM                       OPINION


      After a plea of guilty, appellant was convicted of the offense of deadly conduct
and sentenced to 30 days in the Harris County Jail on January 22, 2007. No timely
motion for new trial was filed. Appellant’s notice of appeal was not filed until April
26, 2018.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2